DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments and amendments, filed 12/10/2020, with respect to independent claims 1 and 24 have been fully considered and are persuasive.  The previous rejection of record has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-12, 20, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed shower floor assembly is considered allowable because of the claimed co-planar linear edges of the upper surfaces of the shower floor for alignment with the drain waste plate, such that no matter the installed orientation of the drain waste plate with the rest of the shower floor flush engagement is achieved. In particular, the shower floor former having a multi-faceted upper surface, wherein each face of the multi-faceted upper surface of the shower floor former has a linear edge terminating at the waste-plate receiver, the said linear edges being co-planar with one another so that each face of the multi-faceted upper surface terminates in an in-use horizontal plane; and the drain waste plate having a complementarity multi-faceted upper surface to that of the shower floor former. These features provide the technical advantage of greatly simplifying the process of tiling over the shower floor; and improving the appearance of the covered shower floor, and the water tightness since the tiles may cover any gaps between the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lapointe and Smale are cited disclosing relevant subject matter to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754